  Case 20-20054       Doc 17    Filed 02/24/20 Entered 02/24/20 15:37:36          Desc Main
                                Document      Page 1 of 3




Mark S. Middlemas, USB No. 9252
Brigham J. Lundberg, USB No. 12583
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for Lakeview Loan Servicing, LLC
L&A Case No. 19.74444.4

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                    Central Division


In re:                                          Bankruptcy No. 20-20054 JTM

Thomas Allan McEwan,                            (a Chapter 13 case)

                                        Debtor. Filed Electronically


                               OBJECTION TO CONFIRMATION


         Lakeview Loan Servicing, LLC (“Creditor”), a secured creditor of the above-referenced

debtor, hereby objects to confirmation of the Chapter 13 plan (the “Plan”), which was filed with

the above-entitled Court. Flagstar Bank, FSB presently services this loan for the Creditor. The

plan does not provide for ongoing monthly payments pursuant to the Trust Deed and Note.

         DATED: February 24, 2020.

                                             LUNDBERG & ASSOCIATES, PC

                                             By: /s/Mark S. Middlemas
                                                 Mark S. Middlemas
                                                 Attorneys for Creditor
  Case 20-20054       Doc 17    Filed 02/24/20 Entered 02/24/20 15:37:36            Desc Main
                                Document      Page 2 of 3




     CERTIFICATE OF SERVICE – BY NOTICE OF ELECTRONIC FILING (CM/ECF)

       I certify that, on Februart I electronically filed the foregoing Objection, with the United

States Bankruptcy Court for the District of Utah by using the CM/ECF system. I further certify

that the parties of record in this case, as identified below, are registered CM/ECF users and will

be served through the CM/ECF system:

                               David L. Fisher
                               Fisher Law Group, PLLC
                               fisherlawllc@lawyer.com
                               ECF
                                       Attorney for Debtor


                               Lon Jenkins
                               ecfmail@ch13ut.org
                               ECF
                                      Chapter 13 Trustee


                                             /s/Mark S. Middlemas
                                             Mark S. Middlemas




                                               -2-
  Case 20-20054       Doc 17       Filed 02/24/20 Entered 02/24/20 15:37:36          Desc Main
                                   Document      Page 3 of 3




                        CERTIFICATE OF SERVICE – MAIL, OTHER

       I certify that, on February 24, 2020 I caused to be served a true and correct copy of the

foregoing Objection, as follows:

Mail Service – By regular first class United States mail, postage fully pre-paid addressed to:

                               Thomas Allan McEwan
                               4452 South Renardo Place
                               West Valley City, UT 84119
                                     Debtor

                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas




                                                -3-
